EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated March 31, 2014, in this Pre-Effective Amendment No. 1 to Registration Statement (No. 333-195343) on Form S-4 of The First Bancshares, Inc., relating to our audits of the consolidated financial statements, which appear in the Annual Report on Form 10-K of The First Bancshares, Inc., for each of the years in the two-year period ended December 31, 2013. We also consent to the reference to our firm under the caption "Experts" in such Prospectus. /s/ T. E. LOTT & COMPANY Columbus, Mississippi April 29, 2014
